Citation Nr: 1646839	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  10-07 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for left arm disability, to include as secondary to postoperative right foot fracture 5th toe, neuromas, excised and recurrent, with arthritis.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for left hand disability, to include as secondary to postoperative right foot fracture 5th toe, neuromas, excised and recurrent, with arthritis.  

3.  Whether new and material evidence has been received to reopen the claim for service connection for lumbar spine disability, to include as secondary to postoperative right foot fracture 5th toe, neuromas, excised and recurrent, with arthritis. 

4.  Entitlement to a disability rating in excess of 30 percent for postoperative right foot fracture 5th toe, neuromas, excised and recurrent, with arthritis. 

5.  Entitlement to a disability rating in excess of 10 percent for right ankle degenerative arthritis.

6.  Entitlement to a compensable rating for bilateral hearing loss disability prior to August 12, 2014 and a rating in excess of 30 percent from that date.

7.  Entitlement to additional compensation for right hip degenerative arthritis, which currently has a 10 percent rating under Diagnostic Code 5252 from March 23, 2011, as well as 20 percent rating under Diagnostic Code 5003-5253 from August 12, 2014, as well as a 10 percent rating under Diagnostic Code 5003-5251 from August 12, 2014.  

8.  Entitlement to a disability rating in excess of 10 percent for right knee degenerative arthritis prior to August 12, 2014 and in excess of 40 percent from that date. 

9.  Entitlement to a disability rating in excess of 30 percent for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty between July 1964 and January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions from Regional Offices (ROs) of the Department of Veterans Affairs (VA).  Jurisdiction has been transferred to the North Little Rock, Arkansas RO.  

There was a prior Board decision in March 2008 denying service connection for left arm, left hand, and low back disability.  
 
In November 2013, the Board denied effective dates prior to March 23, 2011 for grants of service connection for right hip and right knee arthritis, and granted a July 27, 2001 effective date for the award of service connection for right ankle arthritis.  

Also in November 2013, the Board remanded matters of entitlement to initial evaluations in excess of 10 percent for degenerative arthritis of the right hip (which had been rated under Diagnostic Code 5252); degenerative arthritis of the right knee; degenerative arthritis of the right ankle; entitlement to an evaluation in excess of 30 percent for postoperative right foot fracture fifth toe, neuromas, excised and recurrent, with arthritis; entitlement to a compensable initial evaluation for right ear hearing loss; whether new and material evidence has been received to reopen claims for service connection for a left arm, left hand, and low back disability; and entitlement to an initial evaluation in excess of 30 percent disabling for major depressive disorder to the RO for further development.  These issues have all been returned on appeal.  

The November 2013 Board remand had been for issuance of a statement of the case on the issue of a rating in excess of 30 percent for major depression, and that has since been issued and the Veteran has perfected an appeal of the issue in July 2014.  The Veteran elected a Board videoconference hearing for this issue in July 2014, so this issue is remanded below for the requested Board hearing.  As to the remaining claims, the October 2016 written statement from the Veteran's representative was clear that "final review and disposition" by the Board was requested.

Additionally, on remand in November 2015, a 20 percent rating was assigned for right hip degenerative arthritis under Diagnostic Code 5003-5253, and a 10 percent rating was assigned for it under Diagnostic Code 5003-5251, both from August 12, 2014.  The 10 percent rating assigned for right knee degenerative arthritis was increased to 40 percent, effective from August 12, 2014.  

In November 2013, the Board granted service connection for left ear hearing loss disability and remanded the matter of entitlement to a compensable rating for right ear hearing loss disability to the RO as it was inextricably intertwined with it.  In November 2015, the RO rated right and left ear hearing loss disability together, as noncompensable from October 9, 2008 and as 30 percent disabling from August 12, 2014.  

The Board notes that the November 2015 supplemental statement of the case from the RO covered only 5 issues -- concerning the ratings for the right ankle and right foot, and the matters of whether there was new and material evidence to reopen claims for service connection for left arm, left hand, and low back disability.  In December 2015, the RO indicated that grants for other issues were considered awards of all benefits sought on appeal and that those issues were considered satisfied in full.  However, the Board has carefully reviewed the record and finds that the Veteran has not withdrawn the remaining claims.  Accordingly, consistent with jurisdictional jurisprudence, the Board finds that those issues are on appeal, and they are accordingly listed on the cover page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2013, the Board remanded to have the RO obtain all VA medical records pertaining to the Veteran subsequent to January 2010, including records from the VA facilities in Poplar Bluff, Missouri and Sikeston, Missouri.  The Board advised that any additional pertinent records identified by the Veteran during the course of the remand should also be obtained.  

In November 2015, the RO obtained VA medical records dating from December 1996 to January 2015, from the Poplar Bluff and West Plains VA Medical Centers.  

In December 2015, the Veteran indicated that he wanted VA to get VA medical records of treatment he had received from his regular VA clinic, in Mountain Home, from 2013 to December 2015, and from the Central Arkansas Veterans Healthcare System, in Little Rock, from September 2015 to February 2016.  The RO apparently sent the request to obtain these records to VA's private medical records retrieval center in Virginia Beach, Virginia.  In January 2016, that facility indicated that it rejected the request for such records as they were not private medical records.  The RO took no further action to obtain the records identified by the Veteran.  

Also in December 2015, in a separate letter, the Veteran indicated that he had new ankle and knee braces made at the Poplar Bluff Limb and Brace Clinic in Poplar Bluff, Missouri in May 2015.  He also indicated that he received treatment at the Central Arkansas Veterans Healthcare System Nuclear Medicine Department in September 2015, and a follow-up appointment at the Little Rock VA Hospital in October 2015.  

In light of the information above and the record, and pursuant to 38 C.F.R. § 3.159 (2015), the Board finds that remand of all issues for additional records development, as indicated below, is required.   
 
In November 2013, the Board remanded the Veteran's appeal for an increased rating for major depression to the RO in November 2013 for issuance of a statement of the case, which was issued in July 2014.  The Veteran perfected an appeal of that decision in July 2014.  In the VA Form 9 he submitted to perfect that appeal, he requested a Board videoconference hearing concerning this appeal.  Accordingly, this issue will be remanded to schedule such a hearing.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain all relevant medical records of treatment which the Veteran has received, including:
a. outstanding records from the Central Arkansas Veterans Healthcare System, including records from the VA facility in Mountain Home, Arkansas, to include treatment from Dr. Burnett and records from the nuclear medical department, including a September 10, 2015 bone scan; and
b. outstanding records from the VA Medical Center in Little Rock, Arkansas, to include treatment from Dr. A. Haridas dated October 21, 2015 and records of mental (video) health treatment with Dr. J. Hinton; and
c. outstanding records from the VA Sikeston CBOC from January 2015 to present, and from the Poplar Bluff Limb and Brace Clinic from January 2015 to present, to include May 2015 treatment.  

Please ensure all medical records previously and currently identified by the Veteran, which are not of record, are obtained.  

2.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The supplemental statement of the case which is issued should address all issues shown on the cover page, unless the appeal is limited by the Veteran or all benefits to which he might possibly be entitled pursuant to his claims are awarded. 

3.  Schedule the Veteran for a Board videoconference hearing for his appeal for an increased rating for major depression.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report for the hearing, this appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

